RECOMMENDED FOR FULL-TEXT PUBLICATION
                                  Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                           File Name: 14a0210p.06

                      UNITED STATES COURT OF APPEALS
                                       FOR THE SIXTH CIRCUIT
                                         _________________


 UNITED STATES OF AMERICA,                                      ┐
                                        Plaintiff-Appellee,     │
                                                                │
                                                                │        Nos. 13-3177/ 3181/ 3182/
            v.                                                  │        3183/ 3193/ 3194/ 3195/ 3196/
                                                                 >       3201/3202/ 3204/ 3205/ 3206/
                                                      │                  3207/ 3208/ 3214
 LOVINA MILLER (13-3177), KATHRYN MILLER (13- │
 3181), EMMA MILLER (13-3182), ANNA MILLER │
 (13-3183), ELIZABETH MILLER (13-3193), LINDA │
 SHROCK (13-3194), DANIEL MULLET (13-3195), │
 LEVI MILLER (13-3196), JOHNNY MULLET (13- │
 3201), LESTER MULLET (13-3202), LESTER MILLER │
 (13-3204), SAMUEL MULLET, SR. (13-3205), │
 RAYMOND MILLER (13-3206), ELI MILLER (13- │
 3207), EMANUEL SHROCK (13-3208), and FREEMAN │
 BURKHOLDER (13-3214),                                │
                                                      │
                           Defendants-Appellants.
                                                      │
                                                      ┘
                       Appeal from the United States District Court
                        for the Northern District of Ohio at Akron.
                    No. 5:11-cr-00594—Dan A. Polster, District Judge.
                                          Argued: June 26, 2014
                                  Decided and Filed: August 27, 2014

             Before: SUTTON and GRIFFIN, Circuit Judges; SARGUS, District Judge.

                                           _________________

                                                COUNSEL

ARGUED: Steven M. Dettelbach, UNITED STATES ATTORNEY’S OFFICE, Cleveland,
Ohio for Appellee. Michael E. Rosman, CENTER FOR INDIVIDUAL RIGHTS, Washington,
D.C., for Appellant in 13-3181. Matthew D. Ridings, THOMPSON HINE LLP, Cleveland,

        
           The Honorable Edmund A. Sargus, Jr., United States District Judge for the Southern District of Ohio,
sitting by designation.




                                                      1
Nos. 13-3177; 3181/ 3182/ 3183/ 3193/ 3194/       United States v. Miller et al.           Page 2
3195/ 3196/3201/ 3202/ 3204/ 3205/ 3206/
3207/ 3208/ 3214

Ohio, for Appellant in 13-3183. Wendi L. Overmyer, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Akron, Ohio, for Appellant in 13-3205. ON BRIEF: Michael E. Rosman,
CENTER FOR INDIVIDUAL RIGHTS, Washington, D.C., Rhonda L. Kotnik, Akron, Ohio, for
Appellant in 13-3181. Matthew D. Ridings, John R. Mitchell, Kip T. Bollin, Holly H. Little,
Mark R. Butscha, Jr., THOMPSON HINE LLP, Cleveland, Ohio, for Appellant in 13-3183.
Wendi L. Overmyer, Edward G. Bryan, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Akron, Ohio, for Appellant in 13-3205. David C. Jack, Wadsworth, Ohio, for Appellant in 13-
3177. George C. Pappas, Akron, Ohio, for Appellant in 13-3182. Brian M. Pierce, GORMAN,
MALARCIK, PIERCE, VUILLEMIN & LOCASCIO, Akron, Ohio, for Appellant in 13-3193.
Joseph A. Dubyak, Cleveland, Ohio, for Appellant in 13-3194. Samuel G. Amendolara,
Youngstown, Ohio, for Appellant in 13-3195. Steven R. Jaeger, THE JAEGER FIRM PLLC,
Erlanger, Kentucky, for Appellant in 13-3196. Robert E. Duffrin, Youngstown, Ohio, Rhys B.
Cartwright-Jones, Youngstown, Ohio, for Appellant in 13-3201. Damian A. Billak, Canfield,
Ohio, for Appellant in 13-3202. J. Dean Carro, BAKER, DUBLIKAR, BECK, WILEY &
MATHEWS, North Canton, Ohio, for Appellant in 13-3204. Wesley A. Dumas, Sr., Cleveland,
Ohio, for Appellant in 13-3206. James S. Gentile, Youngtown, Ohio, for Appellant in 13-3207.
Nathan A. Ray, Akron, Ohio, for Appellant in 13-3208. Gary H. Levine, Cleveland, Ohio, for
Appellant in 13-3214. Steven M. Dettelbach, Bridget M. Brennan, UNITED STATES
ATTORNEY’S OFFICE, Cleveland, Ohio, Dennis J. Dimsey, Thomas E. Chandler, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee. Steven M. Freeman,
Michael Lieberman, Seth M. Marnin, Miriam Zeidman, ANTI-DEFAMATION LEAGUE, New
York, New York, Lisa M. Bornstein, THE LEADERSHIP CONFERENCE ON CIVIL AND
HUMAN RIGHTS, Washington, D.C., David M. Raim, Joy L. Langford, Kate McSweeny,
CHADBOURNE & PARKE LLP, Washington, D.C., for Amici Curiae.

    SUTTON, J., delivered the opinion of the court, in which GRIFFIN, J., joined.
SARGUS, D.J. (pp. 24–35), delivered a separate dissenting opinion.

                                      _________________

                                           OPINION
                                      _________________

       SUTTON, Circuit Judge. A string of assaults in several Amish communities in Ohio
gave rise to this prosecution under Section 2 of The Matthew Shepard and James Byrd, Jr. Hate
Crimes Prevention Act of 2009. The assaults were not everyday occurrences, whether one looks
at the setting (several normally peaceful Amish communities), the method of attack (cutting the
hair and shaving the beards of the victims), the mode of transportation to them (hired drivers),
the relationship between the assailants and their victims (two of them involved children attacking
their parents), or the alleged motive (religious-based hatred between members of the same faith).
Nos. 13-3177; 3181/ 3182/ 3183/ 3193/ 3194/           United States v. Miller et al.          Page 3
3195/ 3196/3201/ 3202/ 3204/ 3205/ 3206/
3207/ 3208/ 3214

A jury found that four of the five attacks amounted to hate crimes under the Act and convicted
sixteen members of the Bergholz Amish community for their roles in them.

       At stake in this appeal is whether their hate-crime convictions may stand. No one
questions that the assaults occurred, and only a few defendants question their participation in
them. The central issue at trial was whether the defendants committed the assaults “because of”
the religion of the victims. 18 U.S.C. § 249(a)(2)(A). In instructing the jury on this point, the
district court rejected the defendants’ proposed instruction (that the faith of the victims must be a
“but for” cause of the assaults) and adopted the government’s proposed instruction (that the faith
of the victims must be a “significant factor” in motivating the assaults). Regrettably for all
concerned, a case decided after this trial confirms that the court should have given a but-for
instruction on causation in the context of this criminal trial. Burrage v. United States, 134 S. Ct.
881, 887–89 (2014). Because this error was not harmless, and indeed went to the central factual
debate at trial, we must reverse these convictions.

                                                 I.

       In 1995, Samuel Mullet bought land in Jefferson County, Ohio. That land became the
Bergholz Amish community in 2001, when a sufficient number of ordained ministers qualified it
as a separate Amish church district. The new community appointed Samuel as its bishop. As
bishop, Samuel controlled all aspects of life in the Bergholz compound and had the ability to
order the “shunning”—excommunication—of community members who failed to follow the
tenets of their Amish faith. R. 540 at 292.

       In 2006, Samuel excommunicated several church members who questioned Bergholz
community practices and his leadership. Included in the group were Lavern and Mattie Troyer,
whose son Aden was married to Samuel’s daughter Wilma, as well as Melvin and Anna Shrock,
whose son Emanuel was married to Samuel’s daughter Linda. The excommunications were not
good for relationships between and within the affected families. In one case, they led to a
divorce.   Aden left Wilma to join his parents in a Pennsylvania Amish community after
unsuccessfully trying to convince her to join him. In another case, they led to parent-child
Nos. 13-3177; 3181/ 3182/ 3183/ 3193/ 3194/       United States v. Miller et al.           Page 4
3195/ 3196/3201/ 3202/ 3204/ 3205/ 3206/
3207/ 3208/ 3214

animosity. Emanuel refused to leave Bergholz with his parents despite their repeated efforts to
persuade him to do so.

        The Bergholz excommunications also tested church doctrine. Amish communities as a
general rule practice strict shunning, meaning that if one Old Order Amish community
excommunicates a community member, all other Old Order communities must excommunicate
him until he obtains forgiveness from the community that first shunned him. The Bergholz
excommunications proved to be an exception. After fleeing Bergholz for another community in
Pennsylvania, the Troyers asked not to be subject to the strict-shunning rule. Citing unusual
practices in Bergholz, the Troyers asked their new bishop to admit them to the Pennsylvania
church without requiring them to seek forgiveness from Samuel—the Elmer Gantry of the Amish
community to their mind. Given the number of former Bergholz residents in similar situations,
Amish bishops from all over the country met in September 2006 to address the issue. Three
hundred bishops convened, and they voted unanimously to reverse the Bergholz
excommunications.

        At the same time that the ruling allowed the Troyers to settle into their new Pennsylvania
community, it also exacerbated a custody battle between Wilma and Aden over their two
children.   The dispute began when a SWAT team took the children under an emergency
temporary custody order issued to Aden. It ended two years, and one trial, later when Aden’s
temporary custody of the children became permanent in an order declaring that “[a]ll parenting
time shall be in Pennsylvania. Under no circumstances shall parenting time take place in
Bergholz, Ohio.” Id. at 152.

        Losing Wilma’s children brought the Bergholz community to its knees and sparked a
change in their faith-based traditions. Typically, Amish men do not trim their beards and Amish
women do not cut their hair as a way of symbolizing their piety, demonstrating righteousness and
conveying an Amish identity. Believing that the loss of Wilma’s children resulted from their
lack of faith, several Bergholz residents cut their own hair and trimmed their own beards as a
way to atone for their sins. The Bergholz community saw these acts as penance and as a symbol
of rededication to their faith.
Nos. 13-3177; 3181/ 3182/ 3183/ 3193/ 3194/        United States v. Miller et al.             Page 5
3195/ 3196/3201/ 3202/ 3204/ 3205/ 3206/
3207/ 3208/ 3214

       The Bergholz community did not confine this ritual to their own ranks. They also used it
to punish or harm others who were not members of the church district. From September 6 to
November 9, 2011, several Bergholz community members committed five separate attacks on
nine different individuals, slicing off the men’s beards and cutting the women’s hair. Religious
and personal ties connected the nine victims of these attacks to the Bergholz community. Some
were parents of Bergholz residents, some were friends, and some were associated with family
members who had left Bergholz for other Amish districts. Also linking the victims was that they
participated in overturning the Bergholz excommunications and that, in the eyes of the assailants,
they were “Amish hypocrites.” R. 539 at 35; R. 540 at 11–12.

       A federal grand jury indicted sixteen members of the Bergholz community for violating,
and conspiring to violate, the Hate Crimes Prevention Act: Samuel Mullet, Johnny Mullet,
Daniel Mullet, Lester Mullet, Levi Miller, Eli Miller, Emanuel Shrock, Lester Miller, Raymond
Miller, Freeman Burkholder, Anna Miller, Linda Shrock, Lovina Miller, Kathryn Miller, Emma
Miller and Elizabeth Miller. It also indicted Samuel Mullet, Levi Miller, Eli Miller and Lester
Mullet for concealing evidence and indicted Samuel Mullet for making false statements to the
FBI.

       In responding to the hate-crime charges at trial, none of the Bergholz defendants disputed
that the assaults happened, and few disputed that they participated in them. To prove that the
defendants’ actions amounted to a federal hate crime, though, the prosecution had to show that
the defendants assaulted the victims and that they assaulted the victims “because of” their
religious beliefs. See 18 U.S.C. § 249(a)(2)(A). That extra burden gave rise to a central issue at
trial: Why did the defendants assault these individuals? The defendants argued that a mix of
interpersonal issues—parental mistreatment, personality conflicts, harassment, power struggles,
and interference with family relationships—motivated the assaults. The prosecution argued that
faith—a desire to punish those whom Samuel saw as Amish hypocrites and who did not properly
practice their Amish faith—motivated the assaults.

       The jury sided with the prosecution on four assaults and with the defense on one of them.
All told, it convicted all sixteen defendants of at least one violation of the hate-crime statute. It
Nos. 13-3177; 3181/ 3182/ 3183/ 3193/ 3194/          United States v. Miller et al.         Page 6
3195/ 3196/3201/ 3202/ 3204/ 3205/ 3206/
3207/ 3208/ 3214

also convicted three of the defendants (Samuel Mullet, Eli Miller and Lester Mullet) on the
concealing-evidence charge and convicted Samuel Mullet on the false-statements charge. All
sixteen defendants appeal their hate-crime convictions. None of the defendants challenges their
convictions for concealing evidence and lying to the FBI.

                                                II.
       The Bergholz defendants raise a number of issues on appeal. Because our resolution of
one issue—whether the district court properly instructed the jury on the motive element of the
crime—makes it unnecessary to address most of the others, we start with that claim of error.

       The federal hate-crime statute prohibits “willfully caus[ing] bodily injury to any
person . . . because of the actual or perceived . . . religion . . . of [that] person.” 18 U.S.C.
§ 249(a)(2)(A). Of note here, the crime contains a motive element, requiring the government to
show that the defendant attacked the victim “because of” the victim’s “actual or perceived”
religion. Id. The district court instructed the jury that the motive element could be satisfied by
showing that “a person’s actual or perceived religion was a significant motivating factor for a
[d]efendant’s action” “even if he or she had other reasons for doing what he or she did as well.”
R. 542 at 28–29. In taking issue with this instruction, the defendants argue that the phrase
“because of” requires but-for causation—a showing that they would not have acted but for the
victim’s actual or perceived religious beliefs. The defendants have the better of the argument.

       In everyday usage, the phrase “because of” indicates a but-for causal link between the
action that comes before it and the circumstance that comes afterwards. John carried an umbrella
because of the rain. Jane stayed home from school because of her fever. Dictionary definitions
of the phrase reflect this common-sense understanding: “Because of” means “by reason of” or
“on account of” the explanation that follows. Webster’s Second New International Dictionary
242 (1950); see also Oxford English Dictionary, “because” (2012). Put in the context of this
statute, a defendant “causes bodily injury to a[] person . . . because of [that person’s] actual or
perceived . . . religion,” 18 U.S.C. § 249(a)(2)(A), when the person’s actual or perceived religion
was a but-for reason the defendant decided to act.
Nos. 13-3177; 3181/ 3182/ 3183/ 3193/ 3194/        United States v. Miller et al.            Page 7
3195/ 3196/3201/ 3202/ 3204/ 3205/ 3206/
3207/ 3208/ 3214

       Consistent with these definitions, the Supreme Court has “insiste[d]” that “statutes using
the term ‘because of’” require a showing of “but-for causality.” Burrage, 134 S. Ct. at 889. It
has applied this requirement in criminal and civil cases alike. See id. at 888–89 (criminal); Univ.
of Tex. Sw. Med. Ctr. v. Nassar, 133 S. Ct. 2517, 2528 (2013) (civil); Gross v. FBL Fin. Servs.,
Inc., 557 U.S. 167, 176–77 (2009) (civil); Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 63–64 &
n.14 (2007) (civil). And it maintains this requirement regardless of whether “because of” refers
to an easier-to-show prohibited act or a harder-to-prove prohibited motive. See Burrage, 134 S.
Ct. at 887 (the prohibited act, “distribution of heroin,” must be a but-for cause of death); Nassar,
133 S. Ct. at 2528 (the prohibited motive, “the desire to retaliate,” must be a but-for cause of the
adverse employment action); Gross, 557 U.S. at 177 (the prohibited motive, the employee’s
“age,” must be a but-for cause of the adverse employment action). A defendant thus “causes
bodily injury to a[] person . . . because of [that person’s] actual or perceived . . . religion,”
18 U.S.C. § 249(a)(2)(A), when the person’s actual or perceived religion was “the ‘reason’” the
defendant decided to act, Gross, 557 U.S. at 176—that is, “the straw that broke the camel’s
back,” Burrage, 134 S. Ct. at 888.

       Our court has said the same thing. We have held that the Court’s interpretation of
“because of” in prior cases “points the way” to the correct interpretation of that same phrase in
later cases dealing with different statutes. Lewis v. Humboldt Acquisition Corp., 681 F.3d 312,
321 (6th Cir. 2012) (en banc). “[B]ecause of” in brief means what it says: The prohibited act or
motive must be an actual cause of the specified outcome.

       That conclusion makes good sense in the context of a criminal case implicating the
motives of the defendants.     The alternative proposed definition of the phrase (“significant
motivating factor”) does not sufficiently define the prohibited conduct. How should a jury
measure whether a specific motive was significant in inspiring a defendant to act? Is a motive
significant if it is one of three reasons he acted? One of ten? “Uncertainty of [this] kind cannot
be squared with the beyond-a-reasonable-doubt standard applicable in criminal trials or with the
need to express criminal laws in terms ordinary persons can comprehend.” Burrage, 134 S. Ct.
at 892 (rejecting the “substantial” or “contributing” factor test). Even if there were some doubt
Nos. 13-3177; 3181/ 3182/ 3183/ 3193/ 3194/        United States v. Miller et al.             Page 8
3195/ 3196/3201/ 3202/ 3204/ 3205/ 3206/
3207/ 3208/ 3214

over which of these definitions Congress had in mind, which we do not think there is, the rule of
lenity would require us to adopt the more lenient of the two in a criminal case. See id. at 891;
see also id. at 892 (Ginsburg, J., concurring in the judgment). In point of fact, the members of
the Court who do not think “because of” means but-for causation in the setting of a civil statute,
Nassar, 133 S. Ct. at 2546 (Ginsburg, J., dissenting), agree that it requires but-for causation in
the setting of a criminal statute in view of the rule of lenity, see Burrage, 134 S. Ct. at 892
(Ginsburg, J., concurring in the judgment).

           Any standard that requires less than but-for causality, moreover, treads uncomfortably
close to the line separating constitutional regulation of conduct and unconstitutional regulation of
beliefs.     The government may punish “bias-inspired conduct” without offending the First
Amendment because bigoted conduct “inflict[s] greater individual and societal harm.”
Wisconsin v. Mitchell, 508 U.S. 476, 487–88 (1993) (emphasis added). But punishment of a
defendant’s “abstract beliefs,” no matter how “morally reprehensible” they may be, violates the
First Amendment. See Dawson v. Delaware, 503 U.S. 159, 167 (1992). Requiring a causal
connection between a defendant’s biased attitudes and his impermissible actions ensures that the
criminal law targets conduct, not bigoted beliefs that have little connection to the crime.

           What seems clear to us today, we must acknowledge, might not have looked as clear at
the time of trial. It was not until 2014, when the Court decided Burrage, that several contours of
this debate came into focus. In deciding that the phrase “results from” in a criminal statute
requires but-for causation, Burrage made several points directly applicable here. It noted that,
under dictionary definitions, “results from” ordinarily “imposes . . . a requirement of actual
causality.” 134 S. Ct. at 887. It noted that, under its decisions in Nassar, Gross and Burr,
“results from” and “because of” customarily mean the same thing and that both phrases require
but-for causation. Id. at 888–89. It cited decisions from other courts that reached the same
conclusion, including one similar to this case—an Iowa Supreme Court decision interpreting
“because of” in the motive element of Iowa’s hate-crime statute to require a showing of but-for
causation. Id. at 889 (citing State v. Hennings, 791 N.W.2d 828, 833–35 (Iowa 2010)). And it
relied on the criminal setting of the statute to require but-for causation rather than some lesser
Nos. 13-3177; 3181/ 3182/ 3183/ 3193/ 3194/        United States v. Miller et al.            Page 9
3195/ 3196/3201/ 3202/ 3204/ 3205/ 3206/
3207/ 3208/ 3214

causal connection between the defendant’s actions and the victim’s death. Id. at 891–92. Just so
here: The “because of” element of a prosecution under the Hate Crimes Act requires the
government to establish but-for causation.

                                                III.

       The government challenges this conclusion on several grounds, each unconvincing.

                                                A.

       The government maintains that the defendants forfeited this argument and that the
strictures of plain-error review thus apply. No forfeiture occurred. The district court addressed
jury instructions twice, at the beginning and the end of the trial. Before trial, the district court
acknowledged that “[s]ome [defendants] suggested . . . the ‘but for’” instruction. R. 314 at 26. It
then rejected the request, reasoning that it would be “impossible” “to ask the jury to determine
beyond a reasonable doubt the defendant[s] would not have done this but for the victim’s
religion or perceived religion.” Id. at 25–26. The defendants renewed this objection as the trial
came to a close. The court’s response remained the same: It “underst[oo]d . . . that the
[d]efendants [we]re requesting a ‘but for’ instruction as a fall back from exclusive motivation,
and . . . declin[ed] to give that” because it “d[id]n’t quite see how [the government] could prove
[‘but for’ causation] beyond a reasonable doubt.” R. 541 at 247–48. Twice the defendants
objected to the district court’s explanation of the motive requirement, twice they requested a “but
for” instruction, and twice the district court rebuffed their request. The defendants sufficiently
“inform[ed] the court of the[ir] specific objection and the grounds for th[at] objection,” Fed. R.
Crim. P. 30(d), and thus preserved the error for appeal.

                                                B.

       Turning to the merits, the government contends that, before passage of the Hate Crimes
Prevention Act in 2009, other courts had construed “because of” to mean “significant motivating
factor” in related statutes and that Congress meant to incorporate that definition here. Appellee
Br. 105–08. But this argument overlooks the vintage of the cited cases—United States v.
Nos. 13-3177; 3181/ 3182/ 3183/ 3193/ 3194/        United States v. Miller et al.           Page 10
3195/ 3196/3201/ 3202/ 3204/ 3205/ 3206/
3207/ 3208/ 3214

McGee, 173 F.3d 952 (6th Cir. 1999), United States v. Ebens, 800 F.2d 1422 (6th Cir. 1986), and
United States v. Bledsoe, 728 F.2d 1094 (8th Cir. 1984)—which all predate Gross and Burrage.
And it overlooks the reality that none of the three cases addressed the possibility that “because
of” required but-for causation, see McGee, 173 F.3d at 957; Ebens, 800 F.2d at 1429; Bledsoe,
728 F.2d at 1097–98, making it difficult to understand how they could have provided a model for
the 2009 law on this issue.

       The argument also overlooks the reality that two Supreme Court cases—Gross and
Burr—predated the passage of the federal hate-crime law and were assuredly more conspicuous
exemplars of what Congress meant when it used “because of” language in § 249(a)(2)(A). See
Gross, 557 U.S. at 176; Burr, 551 U.S. at 63–64 & n.14. And it overlooks other cases dealing
with the motivation requirement in hate-crime statutes.         Before 2009, several state courts
construed “because of” language in a similar setting to this law—state hate-crime laws—and
most of those state courts refused to adopt a significant-factor interpretation of “because of.”
State v. Plowman, 838 P.2d 558, 561 (Or. 1992) (reading a “because of” requirement in a hate-
crime enhancement to “expressly and unambiguously require[] the state to prove a causal
connection between the infliction of injury and the assailants’ perception of the group to which
the victim belongs”); State v. Hennings, 776 N.W.2d 112, at *6–8 (Iowa Ct. App. 2009) (table
decision) (holding that the State must show that the discriminatory motive was the cause in fact
of the offense to establish a hate crime under Iowa law), aff’d in relevant part, 791 N.W.2d 828
(Iowa 2010).

       The government separately points to a case involving Section 1 of the Hate Crimes
Prevention Act and argues that it shows “because of” means “substantial motivating factor” in
Section 2 of the statute. See United States v. Maybee, 687 F.3d 1026, 1032 (8th Cir. 2012). But
that court, too, never addressed the possibility that the phrase “because of” in the statute might
require but-for causation, id. at 1031–32, offering no reason to listen to it here. All roads lead to
the same conclusion:      For an assault to be a federal hate crime, the victim’s protected
characteristic must be a but-for cause behind the defendant’s decision to act.
Nos. 13-3177; 3181/ 3182/ 3183/ 3193/ 3194/            United States v. Miller et al.    Page 11
3195/ 3196/3201/ 3202/ 3204/ 3205/ 3206/
3207/ 3208/ 3214

                                                  C.

       Even if the district court incorrectly instructed the jury on this score, the government
adds, any error was harmless. But motive played a starring role at trial, and the defendants
presented evidence of other, non-religious motives for the assaults. The error was not harmless.

       To be harmless, it must “appear[] beyond a reasonable doubt that the error complained of
did not contribute to the verdict obtained.” Neder v. United States, 527 U.S. 1, 15 (1999)
(internal quotation marks omitted). On the one hand: If “a defendant did not, and apparently
could not, bring forth facts contesting the omitted element,” that would establish the
harmlessness of the error. Id. at 19. On the other hand: If the court “cannot conclude beyond a
reasonable doubt that the jury verdict would have been the same absent the error—for example,
where the defendant contested the omitted element and raised evidence sufficient to support a
contrary finding—[the court] should not find the error harmless.” Id. This case is more like the
second hand. Motive was the key issue the defendants presented to the jury, and they presented
enough evidence to support a finding in their favor on this score. Consider the evidence relating
to each of the four assaults (out of five) that led to convictions.

                                                  1.

       The defendants perpetrated the first hair-shearing and beard-cutting attack against Martin
and Barbara Miller in September 2011. According to the defendants, this attack was “not about
religion” but “about bad parenting.” R. 542 at 106.

       Evidence backed up their position. The Millers were attacked by their children and their
children’s spouses, and they had a strained relationship with their children before the assault.
Several witnesses testified that the Miller children resented their parents because they
“belittle[ed] [them and] . . . [a]lways put[] them down, never [making them feel] good enough.”
R. 529 at 104 (Nancy Burkholder); see also R. 529 at 225 (John Aske); R. 537 at 238 (Daniel
Shrock); R. 538 at 247–53 (Melvin Shrock, Jr.); R. 539 at 84–85 (Johnny Mast); R. 540 at 17–18
(Barbara Yoder). In the years before the assault, these feelings of resentment and disrespect
grew. In late 2007 or early 2008, the Millers insulted their son Raymond and their daughter-in-
Nos. 13-3177; 3181/ 3182/ 3183/ 3193/ 3194/       United States v. Miller et al.          Page 12
3195/ 3196/3201/ 3202/ 3204/ 3205/ 3206/
3207/ 3208/ 3214

law Kathryn by refusing to cook for or even attend their wedding. R. 528 at 247–49 (Barbara
Miller). They then rebuffed their son-in-law Freeman Burkholder’s request for help refinancing
jointly owned property in 2010, even though they knew Freeman might lose his home if they
refused. R. 528 at 263–64; R. 529 at 136–37. When Barbara Miller’s daughters-in-law came to
see her in January 2011, she “lock[ed] the door and t[old] them that they were not welcome in
[her] house.” R. 528 at 277–78. A few months later in June 2011, the Millers snubbed their
disfavored children by not inviting them to their youngest son’s wedding. R. 529 at 41 (Barbara
Miller). And a month or so before the attacks, Martin Miller publicly chastised his daughter and
criticized one or more of his sons when he ran into them at an Amish horse auction. R. 529 at
39–40 (Barbara Miller); id. at 110–12, 149 (Nancy Burkholder); R. 537 at 231 (Daniel Shrock);
R. 538 at 247 (Melvin Shrock, Jr.); R. 539 at 85 (Johnny Mast).

       On top of this, only the Miller’s children and their spouses perpetrated the beard cutting,
and the children did not attack the Millers until four years after the Millers left Bergholz for
another Amish sect, the key faith-based dispute in the community. R. 528 at 210 (Barbara
Miller). Several intervening personal disagreements, described in part above, arose after the
Millers left Bergholz, providing alternative motives for the assaults. The children, indeed, yelled
accusations about “being rotten parents” during the attack. Id. at 243–44 (Barbara Miller). And
many witnesses testified that bad-parenting disputes inspired the assault. See, e.g., R. 529 at 103
(Nancy Burkholder); R. 537 at 238 (Daniel Shrock); R. 538 at 247–48 (Melvin Shrock, Jr.).

       Did some of this strife stem from religious discord? No doubt. But untangling the role of
religion, family, personality and other issues in the assaults was the point of the trial. Just
because the Millers and their children disagreed about the tenets of their religion and how to
practice it does not make the Millers’ religious beliefs a but-for cause of their children’s attack
on them. A failure of a child to meet the expectations of a parent (or the reverse)—whether
those expectations stem from faith, tradition, vanity, familial hierarchy or something else—is
hardly an unusual source of discord between parents and children. A jury could reasonably have
found that the Millers’ constant criticism and rejection of their children, not the children’s
disagreement with their parents’ faith, spawned the attacks.
Nos. 13-3177; 3181/ 3182/ 3183/ 3193/ 3194/        United States v. Miller et al.          Page 13
3195/ 3196/3201/ 3202/ 3204/ 3205/ 3206/
3207/ 3208/ 3214

       How could this be, the government responds, given the religious nature of the attacks:
cutting the hair or beards of the victims? But assaults involving religious symbolism do not
invariably stem from religious motives. Imagine that an adult male assaults a child. The father
of the child confronts the man. After yelling at the man over what he has done, the father
violently grabs a cross pendant hanging from the man’s neck, yelling “You hypocrite,” and
injures the man’s neck in the process. The religious nature of the cross is important, to be sure,
but it does not necessarily show, as the dissent claims here, that the father assaulted the man
“because of” of his faith. Or, given that this is the Matthew Shepard Act, imagine that a child
tells his parents he is gay. As a result of their faith, the parents ask the child to undergo
reparative therapy. The child resists, the parents dig in, all three fight verbally about everything
from faith to family obligations. At some point, the child snaps. He assaults the parents and
does so in a faith-offensive way—by physically forcing them to eat non-kosher food, by
tattooing 666 on their arms or by taking some other action that deeply offends their faith. No
doubt faith entered the mix from both sides of the assault, but there is doubt about whether the
parents’ faith broke the camel’s back in terms of why the child committed the assault. That the
means of assault involved religious symbolism confirms only that he knew how best to hurt his
parents. It does not seal the deal that his parents’ faith, as opposed to their lack of support for
him, was a but-for motive of the assault.

       Keep in mind, moreover, what happened in this case. Despite the presence of beard
cutting in all five indicted assaults under the Hate Crimes Prevention Act, the jury convicted the
defendants of only four hate-crime violations. We will never know why the jury did what it did.
But the mixed verdict casts some doubt on the idea that a faith-inspired manner of assault
necessarily equals a faith-inspired motive for assault.

       Nor is it fair to say that, because faith permeates most, if not all, aspects of life in the
Amish community, it necessarily permeates the motives for the assaults in this case, no matter
how mundane the personal, power, or getting-one’s-way disputes that formed the backdrop to
these assaults. Even people of the most theocratic faith may do things—including committing
crimes—for non-faith-based reasons. And even ostensible faith leaders, whether Samuel Mullet
Nos. 13-3177; 3181/ 3182/ 3183/ 3193/ 3194/          United States v. Miller et al.       Page 14
3195/ 3196/3201/ 3202/ 3204/ 3205/ 3206/
3207/ 3208/ 3214

or Henry VIII, may do things, including committing crimes or even creating a new religion, for
irreligious reasons.

                                                2.

       Another attack, this one on Melvin and Anna Shrock, was of a piece with the first one.
According to the defendants, it too stemmed from family discord. Emanuel resented his parents’
constant scorn and criticism, and on the night of the November attack he thought “his dad was
lying to him,” he was “upset that [his parents] called the police” before coming to his house, and
he disliked the way “he perceived his father reacting to him” when he pressed his father to accept
his decision to stay in Bergholz. R. 542 at 164–66.

       Like the attack on the Millers, the assault on the Shrocks involved only immediate
family. The perpetrators were the Shrocks’ son Emanuel, his wife Linda, and two of the
Shrocks’ grandchildren. R. 539 at 208–09. The defendants attested to their frustration with
Melvin and Anna’s constant criticism of them and claimed that this is why they attacked them.
Daniel Shrock, one of Emanuel’s sons and a participant in the assault, testified that Emanuel
wanted to cut Melvin’s beard because he kept “writing us letters and trying to get us to move out
[of Bergholz]” and because he implied that Bergholz was a cult by “sen[ding the family] a cult
book at one time.” R. 537 at 208–09. Daniel added that Emanuel would not have cut Melvin’s
beard if he had admitted he was “wrong about the things he ha[d] said about Bergholz and the
way [the Bergholz community] practice[s] [its] faith.” Id. at 212, 279. Melvin Shrock, Jr., the
other son who participated in the assault, echoed this theme. According to him, Emanuel
planned to attack his father “[b]ecause [Melvin] kept on sending him letters trying to get him to
move out of the community, to change his faith.” R. 538 at 242. Near the time of the attack,
Linda expressed the same concerns to the women in Bergholz.                One government witness
admitted that “it bothered [Linda] that [Melvin and Anna] wanted Emanuel and Linda to move
out [of Bergholz].” R. 529 at 99. From the defendants’ perspective, the attack was about the
Shrocks’ refusal to accept them and repeated efforts to force them to change.
Nos. 13-3177; 3181/ 3182/ 3183/ 3193/ 3194/          United States v. Miller et al.          Page 15
3195/ 3196/3201/ 3202/ 3204/ 3205/ 3206/
3207/ 3208/ 3214

       Witnesses also testified that Melvin’s decision to bring law enforcement to Emanuel’s
home may have been the final straw that drove Emanuel to act. Samuel Mullet told the police
that Emanuel attacked Melvin “based upon the fact that the sheriff was there . . . [and] out of
anger[] that the sheriff was there.” R. 540 at 220. Immediately after the attack, Linda suggested
much the same motive when recounting events to the women. As she explained it, “Melvin had
taught Emanuel not to go to the law. And he does exactly the opposite and comes with the
sheriff. So Emanuel decided to take his hair and beard.” R. 529 at 98.

       Emanuel’s actions give these statements credence. Emanuel wrote his parents and told
them he felt like “the black sheep in the family” and was “hav[ing] a hard time trusting” them,
and he asked his parents to drop their efforts to convince him to leave Bergholz. R. 539 at 194,
196–97. When his parents came to visit and sent the sheriff into his house, he “got upset” and
“mad.” R. 539 at 222. Despite this, the family had a “friendly” meal together until the
conversation turned into an argument between Emanuel and his father about Bergholz. R. 539 at
174, 206–07. “Emanuel . . . ask[ed] his father a couple of questions, and [he felt] his father was
lying to him.” R. 539 at 44. When Emanuel tried to get Melvin to admit that he was wrong
about Bergholz, Melvin “made fun of [Bergholz] in a way” and told Emanuel that the
community would fall apart as he had predicted if Emanuel “just wait[ed] a little while.” R. 537
at 270–71. Only then did Emanuel “g[e]t the scissors” and “cut [his father’s] hair and beard off”
while telling him “maybe this will help you.” R. 539 at 44–45; see also R. 537 at 212, 271. As
with the attack on the Millers, considerable evidence would permit a reasonable jury to find that
intra-family conflict motivated Melvin and Anna’s assault.

                                                3.

       The defendants likewise framed the attack on Raymond, Andy and Levi Hershberger as
stemming from interpersonal conflicts. Johnny Mullet, Samuel’s son, led the attack on Raymond
Hershberger and his family purportedly to avenge harms done to his sister Wilma. Johnny
targeted   Raymond     Hershberger    in   particular      because    he    reversed   the   Troyers’
excommunications, eliminating “the possibility that [Johnny’s sister] Wilma and her husband
Nos. 13-3177; 3181/ 3182/ 3183/ 3193/ 3194/        United States v. Miller et al.          Page 16
3195/ 3196/3201/ 3202/ 3204/ 3205/ 3206/
3207/ 3208/ 3214

[Aden] would reunite” and resulting in “Wilma’s children [being] taken from her in a custody
dispute.” R. 542 at 178–79.

       The evidence at trial made the custody-dispute motive for this assault plenty plausible.
Several witnesses testified that the loss of Wilma’s children deeply upset the community—
enough so that some members may have resorted to retaliatory violence. See, e.g., R. 529 at 34
(Barbara Miller); R. 539 at 115–16 (Johnny Mast); R. 540 at 58–59 (Barbara Yoder). As these
witnesses described it, the “community was in strife” over the loss of Wilma’s two little girls, R.
529 at 34, and the community members “were upset because they believed that it was wrong that
the children were taken away from their mother,” R. 540 at 58.

       The defendants’ confessions tied the community’s grief over the loss of Wilma’s children
to their decision to attack Raymond and his family. When Johnny confessed to the attack against
Raymond, he briefly talked about Raymond’s involvement in reversing the Troyers’
excommunications and how it affected Wilma’s two daughters. R. 538 at 161. So too did other
confessed participants. Danny Mullet expressed anger that the Hershbergers “sided with the
guys that kidnapped [Wilma’s] little girls,” id. at 173, and Eli Miller mentioned the “[t]wo little
girls” and “the custody issue” in his police interrogation, id. at 204. The officer who arrested the
other defendants involved in the Hershberger assault (Levi Miller, Lester Mullet, and Lester
Miller) admitted that “[a] few [of those defendants] had mentioned a custody case” when
discussing the assaults too, but he did “not know which ones for sure.” R. 538 at 105; see also
id. at 75–76. Most, if not all, of the defendants referenced the custody dispute as a motive for the
Hershberger assaults. As for those who did not, a jury could reasonably infer that they shared
the same motive as the other confessed participants given that they agreed to carry out the attack
as a group. All of this evidence considered, a reasonable jury could find that the government did
not show beyond a reasonable doubt that a but-for cause of the attack on the Hershbergers was
their faith, as opposed to other considerations, including the loss of Wilma’s children.
Nos. 13-3177; 3181/ 3182/ 3183/ 3193/ 3194/          United States v. Miller et al.      Page 17
3195/ 3196/3201/ 3202/ 3204/ 3205/ 3206/
3207/ 3208/ 3214

                                                4.

       As with the Hershbergers, Johnny Mullet argued that he led the assault on Myron Miller
to avenge harm done to another of his siblings, Bill Mullet. He targeted Myron Miller for the
assault because he “help[ed]” Bill “move out” of Bergholz and then kept him from
“communicat[ing] with [his] family” and forced him to return a horse and buggy that their father
Samuel had sent as gifts. R. 542 at 179.

       Ample evidence supported this theory. Myron Miller admitted that the events Johnny
complained about had transpired. According to him, he “helped [Bill] move out” of Bergholz, R.
537 at 11, he advised Bill to “cut ties” with his family in Bergholz, id. at 19, and just one week
before the attack, he “warned [Bill] if he d[id]n’t reject [the horse and buggy], he [could] not
take communion with the church,” id. at 22. Witnesses tied the assaults to these events. Melvin
Shrock, Jr., said that the men attacked Myron Miller “[b]ecause of the way he was treating my
Uncle Bill Mullet.” R. 538 at 237. Johnny Mast echoed the point: The men targeted Myron
Miller because of “[t]he way he was treating my Uncle Bill.” R. 539 at 37. Myron Miller
himself believed the attack occurred because “in the Bergholz community members’ eyes, [he
was] treating Bill[] bad[ly] and the precipitating event was the week before . . . [he] ordered
Bill[] to turn the horse and buggy back over to the Bergholz Amish community.” R. 537 at 75.

       Myron Miller, to be sure, saw the horse-and-buggy dispute as a “religious issue,” but
only because he did not make the decision to order their return alone. As bishop, he sought the
advice of the community, and everyone in his church district had agreed with him that Bill
should not keep the horse and buggy. Myron Miller’s classification of the dispute, though, sheds
little light, least of all controlling light, on how the defendants saw the matter or how a jury
might see it. A jury could reasonably side with the defendants, classifying the horse-and-buggy
rebuff as a personal affront of the most mundane rather than religious order.

                                                5.

       What of Samuel Mullet, the alleged ringleader of the conspiracies and the self-anointed
leader of the Bergholz community? The government as an initial matter did not present a
Nos. 13-3177; 3181/ 3182/ 3183/ 3193/ 3194/        United States v. Miller et al.         Page 18
3195/ 3196/3201/ 3202/ 3204/ 3205/ 3206/
3207/ 3208/ 3214

separate harmless-error argument as to him. Samuel at any rate had close personal relationships
with the victims and the other assailants, and the same theories of defense applicable to the other
defendants applied to Samuel Mullet as well. Martin and Barbara Miller were his brother-in-law
and sister, and the Miller children were his nieces and nephews. Melvin and Anna Shrock
harassed his son-in-law Emanuel and daughter Linda, encouraging them to leave Bergholz with
his grandchildren. Raymond Hershberger voted to overturn excommunications that injured
Samuel’s daughter Wilma and caused his granddaughters to be taken to a different State. And
Myron Miller hurt Samuel’s son Bill, forcing Bill to return gifts that Samuel had sent him by
threatening excommunication if he kept them. Samuel had just as much of a personal stake in
the assaults as the other convicted defendants.

       Samuel’s criminal liability, moreover, depended on a jury finding of conspiracy, as
Samuel was not present at and did not participate directly in any of the hair- and beard-cutting
assaults. The essence of conspiracy is an agreement to commit an unlawful act. Iannelli v.
United States, 420 U.S. 770, 777 (1975). A jury might reasonably conclude that the unlawful
agreement in this case included a consensus about which victims to target and why, and it thus
could readily find that all of the defendants, Samuel included, shared similar non-faith-based
motives—or more to the point that there was reasonable doubt as to whether they did. Whether
Samuel shared the motives of his co-conspirators or had his own reasons for encouraging the
assaults are precisely the kinds of questions that we normally ask juries to sort out.

       Even if Samuel did not share his co-conspirators’ motives, his individual motives did not
necessarily turn on the victims’ religious beliefs. Some evidence suggested that Samuel agreed
to the assaults because he felt that the victims had disrespected him, and he wanted revenge for
that disrespect. He told the authorities that he thought some of the attacks occurred because the
men in the community were “mad” about the way the victims “had treated Sam[uel] Mullet.” R.
540 at 123. And he told the media that “the goal of the haircutting was to send a message to the
Amish in Holmes County that they should be ashamed of themselves for the way they were
treating Mullet and his community.” Id. at 143. Buttressing the point, Samuel had a reputation
as a hothead and was not above resorting to violence when he felt disrespected. See R. 528 at
Nos. 13-3177; 3181/ 3182/ 3183/ 3193/ 3194/            United States v. Miller et al.        Page 19
3195/ 3196/3201/ 3202/ 3204/ 3205/ 3206/
3207/ 3208/ 3214

198. If people disagreed with him or things did not go his way, he could become “violen[t],”
“[a]ngry,” and “[h]ateful,” and he took the position that “[i]f [a person] does [something bad] to
me, I’ll do that and worse to him.” Id. On this record, a properly instructed jury must resolve
whether religion or something else motivated Samuel to participate in the attacks.

       When all is said and done, considerable evidence supported the defendants’ theory that
interpersonal and intra-family disagreements, not the victims’ religious beliefs, sparked the
attacks. And all of this evidence could have given a reasonable juror grounds to doubt that
religion was a but-for cause of the assaults. As the district court judge remarked in considering
whether to give a but-for jury instruction, it would be difficult—maybe “impossible”—“to
determine beyond a reasonable doubt [that] the defendant[s] would not have [attacked] but for
the victim’s religion or perceived religion.” R. 314 at 25–26. The defendants’ lawyers, we
suspect, could not put it any better. Any such difficulty confirms that a properly instructed jury,
not this court, must decide the but-for causality question for itself.

                                                  6.

       Even though the dissent agrees that the trial judge incorrectly instructed the jury on the
causation element of the crime, it claims that any error was harmless. We disagree, most
pointedly because the causation question turns on the state of mind of the defendants—the
subjective motivations for the attacks. Assessing whether a prohibited motive was a but-for
cause of a defendant’s actions presents a much more difficult task than assessing whether a
defendant’s actions were a but-for cause of a subsequent event.               As Justice Breyer aptly
explained, “In a case where we characterize [a person’s] actions as having been taken out of
multiple motives, . . . to apply ‘but-for’ causation is to engage in a hypothetical inquiry about
what would have happened if the [person’s] thoughts and other circumstances had been different.
The answer to this hypothetical inquiry will often be far from obvious.” Gross, 557 U.S. at 191
(Breyer, J., dissenting). No one in the Gross majority disagreed with Justice Breyer’s point—
and Gross was a civil case, not a criminal one where the beyond-a-reasonable-doubt standard
applies.
Nos. 13-3177; 3181/ 3182/ 3183/ 3193/ 3194/         United States v. Miller et al.          Page 20
3195/ 3196/3201/ 3202/ 3204/ 3205/ 3206/
3207/ 3208/ 3214

       An improper instruction on motive and but-for causation poses a thorny issue that
frequently will not be harmless. Experience bears this out. If the motive in this case was as
obvious as the dissent suggests, why didn’t the government obtain a conviction on one of the five
charged hate crimes even under the less-than-but-for-cause standard that the district court gave
and even when the alleged religious mode of assault (cutting the victim’s beard) was the same?
What of the two other prosecutions under Section 2 of the Hate Crimes Act? Even though
considerable evidence showed that the defendants acted based on improper motives in those
cases, no convictions occurred. United States v. Jenkins (Jenkins I), No. 12-15-GFVT, 2013 WL
3158210, at *2 (E.D. Ky. June 20, 2013) (acquitted); United States v. Mason, No. 3:13-CR-
00298, App. R. 97-1 at 1 (jury unable to reach a verdict); see also United States v. Jenkins
(Jenkins II), No. 12-15-GFVT, 2013 WL 3338650, *6–7 (E.D. Ky. July 2, 2013).

       That’s not all. Consider also that a mere change in the burden of proof on but-for
causation altered the outcome in Gross. When the employer had the burden of proof, Gross
prevailed. Gross, 557 U.S. at 171. When the burden of proof shifted to Gross, the employer
carried the day. Gross v. FBL Fin. Grp., Inc., 489 F. App’x 971, 972–73 (8th Cir. 2012).
Consider too that our sister circuit did not find a similar error harmless in Nassar. Nassar v.
Univ. of Tex. Sw. Med. Ctr., 537 F. App’x 525, 525 (5th Cir. 2013) (remanding for a new trial on
but-for causation). All told, in the aftermath of Gross, Nassar and Burrage, only one court has
found a but-for instructional error harmless and then only because the jury completed a special
verdict form in which it expressly indicated “it relied only on a ‘but for’ theory of causation
when finding liability” and “did not reach or rely on the alternative ‘mixed motive’ theory
presented to it.” See Barrett v. Salt Lake Cnty., 754 F.3d 864, 868 (10th Cir. 2014). That option
was not given to the jury here. All of this demonstrates that a but-for instructional error typically
will be harmful, especially in a criminal case like this one.

       That this case involves the defendants’ subjective motivations rather than their actions
differentiates it from the key case the dissent relies upon: Harrington v. California, 395 U.S.
250 (1969). There, the harmlessness question focused on whether the defendant was present at
the scene of the crime. Id. at 252–53. The Supreme Court found a Confrontation Clause
Nos. 13-3177; 3181/ 3182/ 3183/ 3193/ 3194/       United States v. Miller et al.          Page 21
3195/ 3196/3201/ 3202/ 3204/ 3205/ 3206/
3207/ 3208/ 3214

violation harmless because the erroneously admitted testimony “was of course cumulative” of
the other evidence that “placed [the defendant] in the store with a gun at the time of the murder.”
Id. at 253–54. The defendant himself, moreover, “agreed he was” at the scene of the crime. Id.
at 253. Harrington thus tells us little about the harmlessness analysis in this case, where the
contested element involves the defendants’ subjective motivations and where the defendants
focused much of their defense on this point.

       In an effort to support a contrary outcome, the dissent points to evidence that supports a
religious-motive theory of the assaults. No doubt, such evidence exists. Had there not been
probable cause to support the government’s theory of the case, there never would have been an
indictment. But, as we have explained at length, this is not the only way to read the evidence; it
is merely the best way to read the evidence—for the prosecution. That is not how harmless error
works. One must consider the evidence in support of the government and the evidence in
support of the defendants. That a criminal act in the abstract may have more than one but-for
cause, moreover, does not take away from the defendants the right to have a jury find whether
one motive, two motives, or several motives were beyond a reasonable doubt but-for causes of
the beard-and-hair-cutting attacks and whether the victims’ religious beliefs were one such but-
for cause—a cause that “broke the camel’s back,” as Burrage puts the point. Nor does it make
sense to pluck one defendant out of the mix (Samuel Mullett)—in a conspiracy case no less—
and say that he does not get a trial under a proper instruction of causation while the other
defendants do. There is not a lot of precedent for that approach to harmless error. Because a
reasonable juror could reach more than one conclusion regarding the defendants’ motives, the
only issue we must consider, this erroneous instruction on the key debate at trial—the state of
mind of the defendants—was not harmless.

                                               III.

       Although the absence of a but-for jury instruction requires a new trial, the Double
Jeopardy Clause prevents the government from taking the case to a second jury unless it
presented enough evidence before the first to get a conviction. See Patterson v. Haskins, 470
F.3d 645, 651 (6th Cir. 2006) (“[T]he longstanding prudential rule in this circuit [is] that an
Nos. 13-3177; 3181/ 3182/ 3183/ 3193/ 3194/        United States v. Miller et al.           Page 22
3195/ 3196/3201/ 3202/ 3204/ 3205/ 3206/
3207/ 3208/ 3214

appellate court faced with arguments both that the evidence was insufficient and that the trial
was infected with other constitutional errors needs to address the sufficiency-of-the-evidence
issue, even if the court orders a remand on the basis of trial error.”); Hoffler v. Bezio, 726 F.3d
144, 162 (2d Cir. 2013) (noting that this practice is uniform across the circuits). In this setting,
we view the evidence in the prosecution’s favor and, only then, ask whether any rational trier of
fact could have found the defendant guilty beyond a reasonable doubt.               United States v.
Djoumessi, 538 F.3d 547, 551 (6th Cir. 2008). Our narrow inquiry here is limited to the
sufficiency challenges that the defendants have raised in this appeal. See Patterson, 470 F.3d at
651. As concerns those challenges, the government met its burden.

       A conspiracy exists where the defendants knowingly and intentionally agreed to violate
the law and took a step towards effectuating that unlawful agreement.               United States v.
Blackwell, 459 F.3d 739, 760 (6th Cir. 2006).        A reasonable jury could find just such an
agreement here given the evidence identified above, including: The crimes followed the same
pattern and method of attack; they were relatively close in time to each other; the defendants met
and discussed the attacks before and after they occurred; and many of the defendants participated
directly in more than one assault. These facts, among many others, provide enough evidence of
an agreement to take concerted action against the various victims to support a conspiracy
conviction.

       A few of the defendants also challenge their convictions under various requirements of
the Hate Crimes Prevention Act, saying this or that element was not established by the
government. Some defendants claim that the government failed to show that certain victims
suffered “bodily injury.” 18 U.S.C. § 249(a)(2)(A). But by any reasonable measure, forced hair-
shearing and beard-cutting amounts to a “bodily injury,” a phrase that in other criminal contexts
extends to “disfigurement” or “any other injury to the body, no matter how temporary.” Id.
§ 1365(h)(4). Even if that were not the case, the government offered proof that at least one
victim in each of the three challenged attacks suffered other physical harm: Barbara Miller had
bruises on her arms, R. 528 at 224; Martin Miller had cuts and razor burns on his face, R. 529 at
Nos. 13-3177; 3181/ 3182/ 3183/ 3193/ 3194/        United States v. Miller et al.          Page 23
3195/ 3196/3201/ 3202/ 3204/ 3205/ 3206/
3207/ 3208/ 3214

52; Raymond Hershberger had cuts on his head, R. 528 at 64; and Melvin Shrock had a small
gouge on his cheek, R. 556-3, R. 556-5.

         Another defendant (Linda Shrock) says that the government presented insufficient
evidence to prove she aided and abetted her husband’s commission of the crime. Yet a jury
could reasonably find that Linda aided her husband in attacking the Shrocks. Linda, after all,
grabbed Anna Shrock and covered her mouth when Anna tried to run outside for help during the
attack against her husband Melvin. R. 539 at 209–10. That fact alone suffices to show that
Linda intended to and did act in a way that made it possible for Emanuel to cut Melvin Shrock’s
beard. See United States v. Lowery, 60 F.3d 1199, 1202 (6th Cir. 1995). In sum, none of the
defendants’ sufficiency challenges precludes a retrial under the Double Jeopardy Clause.

                                                IV.

         The defendants raise other challenges to their convictions, including whether the district
court properly admitted evidence of Samuel’s sexual misconduct under Evidence Rules 404(b)
and 403, whether the crimes can be characterized as kidnapping for sentencing purposes, and
whether the federal hate-crime statute exceeds Congress’s Commerce Clause powers as applied
to the facts of this case. While these other arguments present not-inconsequential issues, we
need not address them given our conclusion that the erroneous jury instructions require a new
trial.

                                                 V.

         For these reasons, we reverse the defendants’ various hate-crime convictions and remand
the case for further proceedings consistent with this opinion.
Nos. 13-3177; 3181/ 3182/ 3183/ 3193/ 3194/         United States v. Miller et al.          Page 24
3195/ 3196/3201/ 3202/ 3204/ 3205/ 3206/
3207/ 3208/ 3214

                                       _________________

                                             DISSENT
                                       _________________

       SARGUS, District Judge, dissenting.

       This is the first appellate case involving a religious hate crime under the Hate Crimes
Prevention Act of 2009, 18 U.S.C. § 249. While I respect the majority’s efforts to construe a
deceivingly simple, but actually complex, statute, I dissent. In my view, the majority has
adopted an unduly restrictive interpretation of the statute.

       Since this case was tried, the Supreme Court decided the case of Burrage v. United
States, 134 S. Ct. 881 (2014). The majority correctly holds that the “because of” phrase used in
§ 249(a), similar to “results from,” requires proof that one act would not have happened “but for”
the other. I disagree, however, with the majority’s conclusion that the trial court’s causation-
instruction error was not harmless.      This disagreement stems not from a dispute over the
standards governing a harmless error analysis, but rather is from a disagreement over statutory
construction.

       First, although the majority correctly defines “but-for causality,” it ultimately fails to
apply this correct definition to the facts of this case. As explained below, the pertinent inquiry is
not whether religion was the sole but-for cause of the victims’ injury, but rather whether it was a
but-for cause. Here, this requires that “bodily injury” would not have happened but for “the
religion of the victim.” Overwhelming and uncontested evidence adduced at trial demonstrates
that “but for” the victims’ Amish religion, their beards and hair would not have been cut.
Because the record contains no evidence undermining the conclusion that the victims’ Amish
religion was a but-for cause of the injury, the trial court’s causation-instruction error was
harmless.

       Second, although the majority acknowledges that the statute targets conduct and requires
a but-for causal link between the bodily injury and the religion of the victims, it reads into the
Nos. 13-3177; 3181/ 3182/ 3183/ 3193/ 3194/       United States v. Miller et al.          Page 25
3195/ 3196/3201/ 3202/ 3204/ 3205/ 3206/
3207/ 3208/ 3214

statute an extra, non-textual element. Specifically, the majority has effectively added to the hate
crimes statute proof of faith-based animus, which is nowhere found in the statute. As discussed
below, a plain language reading of the “because of” provision in § 249(a) requires only a causal
connection between the assailant’s conduct and the victim’s protected class.         Thus, record
evidence bearing on the existence (or absence) of this connection is of paramount importance to
our harmless error analysis.

       Finally, even following the majority’s view of statutory construction in this case, I
conclude that the conviction against Samuel Mullet, Sr., must stand. The ringleader of the
sixteen-member conspiracy, Bishop Samuel Mullet, Sr., confessed, repeatedly, to his religious
motivation in orchestrating the assaults. The jury watched and heard him tell a television camera
crew, “it’s all religion.” The jury received a news article in which Mullet said, “the goal of the
haircutting was to send a message to the Amish in Holmes County.” He also said he “should be
allowed to punish people who break the laws of the church.”            Mullet never denied these
statements. He produced no evidence to the contrary. The majority’s finding that a jury could
have found some other “but for” cause of the assaults, in the absence of any record evidence
supporting such a competing cause, is not reasonable. Thus, at a minimum, the trial court’s
causation-instruction error was harmless as to Samuel Mullet, Sr.

                                                    I.

A.     But-For Causality

       As the majority acknowledges, Burrage, decided after the trial in this case, provides
definitive guidance concerning the appropriate construction of the term “because of” that the trial
court simply did not have at the time of trial. At issue in Burrage was a statutory enhancement
provision that calls for increased penalties “on a defendant who unlawfully distributes a
Schedule I or II drug, when ‘death or serious bodily injury results from the use of such
substance.’” 134 S. Ct. at 885 (emphasis added) (quoting 21 U.S.C. § 841(a)(1), (b)(1)(A)–(C)
(2012)). The purchaser of the drug died following a binge consisting of five drugs, including
heroin, which the defendant had distributed. Id. Both of the medical experts testifying at trial
Nos. 13-3177; 3181/ 3182/ 3183/ 3193/ 3194/        United States v. Miller et al.            Page 26
3195/ 3196/3201/ 3202/ 3204/ 3205/ 3206/
3207/ 3208/ 3214

opined that the heroin was a contributing factor, but neither could say whether the decedent
would have lived had he not taken the heroin. See id. at 885–86. The parties disputed the
appropriate language for the jury instruction regarding causation. See id. at 886.

       It is within this context that the Burrage Court set about defining the phrase “results
from.” Within its analysis, the Court reviewed both case law and dictionary definitions of the
phrase “because of,” noting that the definitions of the phrases “because of” and “results from”
“resemble” one another, in that each requires but-for causality. Id. at 889. The Burrage Court
concluded that these phrases “require[] proof ‘that the harm would not have occurred in the
absence of—that is, but for—the defendant’s conduct.’” Id. at 887–88 (quoting Univ. of Tex. Sw.
Med. Ctr. v. Nassar, 133 S. Ct. 2517, 2525 (2013) (citation omitted) (internal quotation marks
omitted)).

       To better explain what but-for causality means, the Burrage Court included a number of
illustrative examples:

                [W]here A shoots B, who is hit and dies, we can say that A [actually]
       caused B’s death, since but for A’s conduct B would not have died. The same
       conclusion follows if the predicate act combines with other factors to produce the
       result, so long as the other factors alone would not have done so—if, so to speak,
       it was the straw that broke the camel’s back. Thus, if poison is administered to a
       man debilitated by multiple diseases, it is a but-for cause of his death even if those
       diseases played a part in his demise, so long as, without the incremental effect of
       the poison, he would have lived.
                This but-for requirement is part of the common understanding of cause.
       Consider a baseball game in which the visiting team’s leadoff batter hits a home
       run in the top of the first inning. If the visiting team goes on to win by a score of
       1 to 0, every person competent in the English language and familiar with the
       American pastime would agree that the victory resulted from the home run. This
       is so because it is natural to say that one event is the outcome or consequence of
       another when the former would not have occurred but for the latter. It is beside
       the point that the victory also resulted from a host of other necessary causes, such
       as skillful pitching, the coach’s decision to put the leadoff batter in the lineup, and
       the league’s decision to schedule the game. By contrast, it makes little sense to
       say that an event resulted from or was the outcome of some earlier action if the
       action merely played a nonessential contributing role in producing the event. If
       the visiting team wound up winning 5 to 2 rather than 1 to 0, one would be
Nos. 13-3177; 3181/ 3182/ 3183/ 3193/ 3194/               United States v. Miller et al.                 Page 27
3195/ 3196/3201/ 3202/ 3204/ 3205/ 3206/
3207/ 3208/ 3214

        surprised to read in the sports page that the victory resulted from the leadoff
        batter’s early, non-dispositive home run.

        Id. at 888 (citations omitted) (internal quotation marks omitted); see id. at 892 (Ginsburg,
J., concurring) (“I do not read ‘because of’ in the context of antidiscrimination laws to mean
‘solely because of.’”).

        What these examples demonstrate is that there often exists more than one but-for cause; a
number of necessary causes may operate concurrently to produce a given outcome.1 Such is the
case here. The majority submits that the evidence supports an additional but-for cause of the hair
sheering, namely, interpersonal and intra-family disagreements. But contrary to the majority’s
suggestion, neither this Court nor a jury needs to “untangl[e] the role[s]” these various factors
played. Supra at 14. Nor does it matter whether these other factors were a more significant but-
for cause or whether one of them played a “starring role” at trial. Id. at 12; see Burrage, 134 S.
Ct. at 888 (the poison was a but-for cause even though it had only an “incremental effect”).
Rather, as the Burrage Court made clear through its examples, regardless of whether other
causes are necessary to the outcome, the pertinent inquiry is always this: in the absence of the
cause or factor at issue, would the statutorily prohibited outcome have occurred? As applied in
Burrage, the Court concluded that the defendant could not be convicted under the enhancement
statute because the Government conceded that there was no evidence that the decedent would
have lived but for (or in the absence of) his heroin intake. Id. at 892.

        Under § 249(a), the factor at issue is the victims’ protected class—here, the victims’
“actual or perceived [Amish] religion.” 18 U.S.C. § 249(a)(2). The pertinent but-for causality
inquiry, then, is whether, even if all of the other contributing or but-for factors remained, the
prohibited conduct (the beard and hair cutting) would have occurred but for or in the absence of
the victims’ Amish religion. In more concrete terms, would Defendants have cut the victims’
hair and beards if the victims were Catholic, atheist, or any other non-Amish faith?
        1
          Indeed, to further drive home this point, in quoting two other recent Supreme Court decisions analyzing
the meaning of “because of,” the Burrage Court replaced those decisions’ utilization of the phrase “the but-for
cause,” Nassar, 133 S. Ct. at 2528; Gross, 557 U.S. at 176 (emphasis added), with the phrase “‘[a] but-for cause,’”
Burrage, 134 S. Ct. at 889 (emphasis added) (alterations in original) (quoting Nassar, 133 S. Ct. at 2528; Gross,
557 U.S. at 176).
Nos. 13-3177; 3181/ 3182/ 3183/ 3193/ 3194/       United States v. Miller et al.          Page 28
3195/ 3196/3201/ 3202/ 3204/ 3205/ 3206/
3207/ 3208/ 3214

       Although the majority recognizes that the phrase “because of” “indicates a but-for causal
link between the action that comes before it and the circumstance that comes afterwards,” supra
at 6 (emphasis added), the majority endorses a different interpretation of “because of” within its
harmless error analysis. In effect, the majority construes the “because of” provision of § 249(a)
to require the victim’s protected class to be the but-for cause rather than a but-for cause. This
runs afoul of Burrage. See id. at 6–7, 11.

B.     The Statutory Elements to be Linked

       In its harmless error analysis, the majority reasons that “assaults involving religious
symbolism do not invariably stem from religious motives.” Id. at 14. This language reflects that
the majority in effect interprets § 249(a) to require an additional, non-textual element, namely, a
showing of faith-based animus. But the Supreme Court advises against construing statutes to
include non-textual elements. See, e.g., Nassar, 133 S. Ct. at 2528–29 (“[I]t would be improper
to conclude that what Congress omitted from the statute is nevertheless within its scope.” (citing
Gardner v. Collins, 2 Pet. 58, 93 (1829) (“What the legislative intention was, can be derived only
from the words they have used; and we cannot speculate beyond the reasonable import of these
words.”))). Instead, “[t]he role of this Court is to apply the statute as it is written—even if we
think some other approach might ‘accor[d] good policy.’” Burrage, 134 S. Ct. at 892 (second
alteration in original) (quoting Comm’r v. Lundy, 516 U.S. 235, 252 (1996)). Nothing in the
statute requires faith-based animus.

       As the majority points out, a plain-language reading of the “because of” provision in
§ 249(a) connotes a “but-for causal link between the action that comes before it and the
circumstance that comes afterwards.” Supra at 6. And as the majority further acknowledges,
§ 249(a) “targets conduct, not bigoted beliefs,” id. at 9, requiring a causal connection between
the assailant’s conduct and the victim’s protected class, not a causal connection between the
assailant’s bigoted beliefs and the victims protected class. The state-court decisions that the
majority flags as having construed similar state hate crime statutes agree. See In re M.S.
896 P.2d at 1375 (“‘Because of’ . . . connotes a causal link between the victim’s characteristic
and the offender’s conduct . . . .”); Plowman, 838 P.2d at 561 (stating that the statute “expressly
Nos. 13-3177; 3181/ 3182/ 3183/ 3193/ 3194/        United States v. Miller et al.           Page 29
3195/ 3196/3201/ 3202/ 3204/ 3205/ 3206/
3207/ 3208/ 3214

and unambiguously requires the state to prove a causal connection between the infliction of
injury and the assailants’ perception of the group to which the victim belongs”). By way of
contrast, the text of the penalty enhancement statute at issue in Wisconsin v. Mitchell does
include an additional element, calling for increased penalties where the assailant “[i]ntentionally
selects the person against whom the crime . . . is committed . . . because of the [victim’s
membership in the protected class].” 508 U.S. 476, 480 (1996) (emphasis added). Thus, the
explicit text of the enhancement statute at issue in Mitchell requires an additional but-for causal
link between the assailant’s selection of the victim and the victim’s protected class. The text of
§ 249(a), unlike the provision in Mitchell, requires only a causal connection between the
assailant’s infliction of the injury (beard and hair cutting) and the victims’ actual or perceived
protected class (Amish religion).      To this, the effect of the majority’s construction is to
incorrectly add a requirement wholly absent from the statute—that the defendants must also act
with faith-based animus.

C.       Application of the Harmless Error Analysis

         Applying § 249(a) as written and defining but-for causality in accordance with Burrage
requires the conclusion that the trial court’s instruction of the jury on the issue of causation was
harmless. As the majority acknowledges, in the event of an erroneous jury instruction, the
reviewing court analyzes whether the error is harmless, specifically asking whether it is “beyond
a reasonable doubt that the omitted element was uncontested and supported by overwhelming
evidence, such that the jury verdict would have been the same absent the error.” Neder, 527 U.S.
at 17.    The question, in other words, is “whether the record contains evidence that could
rationally lead to a contrary finding with respect to the [element in error].” Id. at 19. As detailed
above, the proper but-for causality inquiry is whether, even if all of the other contributing or but-
for factors remained, the prohibited conduct (the beard and hair cutting) would have occurred but
for or in the absence of the victims’ Amish religion.

         The uncontested and overwhelming evidence adduced at trial demonstrates that
Defendants chose to inflict the beard and hair-cutting injuries upon the victims precisely because
Nos. 13-3177; 3181/ 3182/ 3183/ 3193/ 3194/                 United States v. Miller et al.                  Page 30
3195/ 3196/3201/ 3202/ 3204/ 3205/ 3206/
3207/ 3208/ 3214

of the victims’ religion.2 The testimony at trial demonstrates that the parties disagreed about the
doctrinal significance of the beard and about whether the cutting of the beard (and hair) was
acceptable. Defendants knew that their conduct would inflict great harm because of the victims’
religious beliefs on these issues. On this point, Dr. Kraybill, an expert in the Amish faith,
testified that that the Amish world views men’s beards as “sanctioned by God,” R. 541 at 8, as a
“sacred tradition,” id., “a symbol of devotion to God, a symbol of piety, a symbol of
righteousness, and a very public symbol of Amish religious identity,” and something “[that]’s
there all the time” as a “central” piece “of a man’s religious identity,” id. at 8–9. Dr. Kraybill
further testified that, as a practice “woven into Amish religious tradition,” Amish “women don’t
cut their hair and keep their hair long.” Id. at 10. No evidence to the contrary was presented.

         In addition to Dr. Kraybill’s unrefuted testimony, other evidence adduced at trial
establishes the requisite causal link between the beard and hair cuttings and the victims’ Amish
faith. See, e.g., R. 556-11 at 8 (Mullet’s statements to his son, Johnny Mullet, indicating that
cutting off hair and beards is “a religious degrading”); R. 556-10 at 6 (same as to Levi Miller); R.
540 at 11 (Barbara Yoder testifying that the beard and hair cuttings “would help stop people”
from “being . . . Amish hypocrites”); R. 529 at 85 (Nancy Burkholder testifying that she and her
brothers cut their parents’ hair “to help them . . . liv[e] a more proper Amish life”).

         The majority identifies no evidence sufficient to support a contrary finding. As discussed
above, the interpersonal and intra-family disagreements the majority identifies lend support to
the conclusion that there may exist more than one but-for cause in provoking the assaults. But,
as the Supreme Court recently held, the existence or demonstration “of other necessary causes”
“is beside the point.” Burrage, 134 S. Ct. at 888. Instead, for purposes of our harmless error
analysis, what matters is whether Defendants have offered evidence to support the conclusion
that they would have cut the victims’ hair and beards even if the victims were not Amish. There

         2
          The majority invokes an example of a neck injury from the forceful removal of a cross pendant after an
unrelated dispute, and an example involving a child who tells his parents that he is gay. See supra at 14–15.
Hypotheticals are helpful only to the extent they are analogous to the case at hand. Here, the jury found that sixteen
defendants led by an Amish bishop angry at a decision made by other Amish clergy, acted in a violent manner to
obstruct religious practices of the multiple victims in this case. There is no comparison between the majority’s
hypotheticals and the facts of this case.
Nos. 13-3177; 3181/ 3182/ 3183/ 3193/ 3194/                  United States v. Miller et al.                    Page 31
3195/ 3196/3201/ 3202/ 3204/ 3205/ 3206/
3207/ 3208/ 3214

exists no such evidence, let alone evidence that “could rationally lead to a contrary finding.”
Neder, 527 U.S. at 19. Accordingly, because the requisite causal link between the beard and hair
cuttings and the victims’ Amish faith is supported beyond a reasonable doubt, I conclude that the
trial court’s causation-instruction error was harmless such that all of the convictions must stand.

                                                          II.

         Even accepting arguendo the majority’s view of causation, the conviction against Samuel
Mullet, Sr. must stand.3 Overwhelming evidence from trial, including Mullet’s confession that
the disputes were “all religion,” demonstrates that Mullet participated in the assaults because of
the victims’ religious beliefs. Mullet put forth no evidence at trial that he participated in the
attacks for any other reason than religion. This requires the conclusion that the trial court’s
causation-instruction error was harmless as to Mullet.

         Harrington v. California, 395 U.S. 250 (1969), is instructive.                         In Harrington, the
Supreme Court found that the trial court’s admission of confessions from petitioner’s co-
defendants who did not take the stand violated his Confrontation Clause rights according to
Bruton v. United States, 391 U.S. 123 (1968). 395 U.S. at 252. But the Harrington Court
nevertheless affirmed the conviction because it found the error harmless. Id. at 254. The Court
explained that the petitioner all but confessed to the crime by “ma[king] statements” that “placed
him at the scene of the crime” and that the additional evidence of his guilt was “so
overwhelming” that to reach a contrary conclusion would be tantamount to holding “that no
violation of Bruton can constitute harmless error.” Id. at 252–54. Where, as here, the record
reflects a confession and overwhelming evidence of guilt, the Sixth Circuit has, until now,
consistently followed Harrington’s lead. See, e.g., Hartford v. Haskell, Nos. 90-2017, 90-2122,
1991 WL 169333, at *2 (6th Cir. Sept. 4, 1991); Burks v. Perini, No. 85-3507, 1986 WL 18388,
         3
          According to the majority, the Government did not “present a separate harmless-error argument as to
[Samuel Mullet].” Supra at 20. The Government devoted a section of its brief to its position that the district court
gave the correct causation instruction and, even if not, its “error is subject to the harmless-error analysis.” Appellee
Br. at 102 (citing Neder, 527 U.S. at 9–10, 15). Within this section, the Government argued that “[t]here is
overwhelming evidence that the attacks took place because Mullet and his followers did not like that the victims
disagreed with Mullet’s religious practices.” Id. at 112. The Government then tied each of the attacks at issue back
to discrepancies with Mullet over religion. See, e.g., id. I view this as more than sufficient for this Court to consider
the harmless error issue as it applies to Mullet.
Nos. 13-3177; 3181/ 3182/ 3183/ 3193/ 3194/         United States v. Miller et al.           Page 32
3195/ 3196/3201/ 3202/ 3204/ 3205/ 3206/
3207/ 3208/ 3214

at *1 (6th Cir. Nov. 25, 1986). These cases demonstrate that where the record reflects a
confession and other overwhelming evidence of guilt, the conviction must stand. Such is the
case here: the jury verdict would have been the same absent the trial court’s causation-instruction
error.

         Mullet first confessed his motivation for the assaults in October 2011 when he spoke to
media outlets about the attacks. The jury saw a clip of Mullet’s interview on a local-news
broadcast in which he stated, “it’s all religion” and explained that the conflicts “started with us
excommunicating members” of Bergholz. Mullet also gave an interview to the Associated Press
(AP) around the same time. The jury heard the following passages from the AP story:

         The leader of an Amish group with members accused of going into the home of
         another Amish man and cutting his hair and beard said Monday, [“]It’s a religious
         matter and police shouldn’t be involved.[”]
         Mullet, 66, said the goal of the haircutting was to send a message to Amish in
         Holmes County that they should be ashamed of themselves for the way they were
         treating Mullet and his community. [“]They changed the rulings of our church
         here, and they’re trying to force their way down our throat, make us do like they
         want us to do.[”]
         Mullet said he should be allowed to punish people who break the laws of the
         church, just as police are allowed to punish people who break the laws of the
         state. [“]You have your laws on the road and the town[;] if somebody doesn’t
         obey them, you punish them. But I’m not allowed to punish the church people[?”]
         Mullet said. [“]I just let them run over me? If every family would just do as they
         pleased, what kind of church would we have[?”]

         R. 540 at 143–45 (emphasis added).

         The jury also heard Mullet confess his motivation for the assaults yet again within the
context of jailhouse phone calls with his co-defendants. In one such conversation, Mullet,
speaking to Levi Miller, said, “Well listen[,] Levi[,] you only cut off hair. . . . Public is going to
say [‘]wow taking somebod[y’s] hair off[,] what is that, that is a religion[.] Fred [Abdallah (the
Sheriff)] said it right in the paper [that] it is a religious degrading.” R. 556-10 at 6. And, in a
similar conversation with Johnny Mullet, Samuel Mullet, Sr. said, “To take off hair[,] Fred had it
right in the paper[:] it’s a religious degrading to cut the hair and the beard.” R. 556-11 at 8.
Nos. 13-3177; 3181/ 3182/ 3183/ 3193/ 3194/         United States v. Miller et al.        Page 33
3195/ 3196/3201/ 3202/ 3204/ 3205/ 3206/
3207/ 3208/ 3214

       Moreover, the jury heard testimony from Barbara Yoder, one of Mullet’s daughters, and
Daniel Shrock, one of his grandsons, corroborating Mullet’s stated motivation. Specifically,
Barbara Yoder testified that Mullet believed the victims were “Amish hypocrites.” R. 540 at 11–
13. When asked what her “dad was saying about beard and haircuttings in the . . . fall of 2011,”
Barbara answered that Mullet said the hair cuttings “would help stop people” from
“being . . . Amish hypocrites.” Id. at 11. Daniel Shrock similarly testified that Mullet spoke
about the Millers’ assault before it happened, saying that it “might help” them live a more
“spiritual life.” R. 537 at 190.

       In addition to this direct evidence, the jury heard circumstantial evidence supporting its
conclusion that Mullet took part in the assaults because of the victims’ religion. For example, it
heard that the Millers and Shrocks, victims of the assaults, left or were excommunicated from
Bergholz because of religious differences with Mullet. It heard that another victim, Raymond
Hershberger, was on the committee that voted not to follow Mullet’s excommunications, which,
as Mullet said himself, undermined his authority to punish people who broke the rules of his
church, see R. 540 at 145. It also heard Myron Miller, another victim in this case, explain that
Mullet asked him to leave a meeting because of a disagreement about “church matters,” R. 537 at
16; and that Miller’s church refused to take communion with Mullet’s, see id. at 22, based on its
concerns regarding “cultic activities” at Bergholz, id. at 85.

       The record does not, however, contain any evidence upon which a jury could have
rationally relied to conclude that religion did not motivate Mullet to participate in the assaults.
Thus, given Mullet’s unequivocal confession of his religious motive and the additional,
unrefuted evidence corroborating his confessed motive, the erroneous causation instruction was
harmless as to Mullet. See Neder, 527 U.S. 17–19; see also Harrington, 395 U.S. at 252–54;
Haskell, 1991 WL 169333, at *2; Perini, 1986 WL 18388, at *1.

       The majority reaches a different conclusion with regard to Mullet. In their view, a jury
“might reasonably conclude” that Mullet shared “similar [allegedly] non-faith-based motives”
with the other assailants, supra at 21, because he “had close personal relationships with the[m],”
id. at 20. The majority believes that the nature of a conspiracy conviction also supports this
Nos. 13-3177; 3181/ 3182/ 3183/ 3193/ 3194/       United States v. Miller et al.          Page 34
3195/ 3196/3201/ 3202/ 3204/ 3205/ 3206/
3207/ 3208/ 3214

theory. Alternatively, they submit that some evidence suggests that Mullet “agreed to the
assaults because he felt the victims had disrespected him, and he wanted revenge for that
disrespect.” Id. at 21.

       Neither the record nor the governing authority offers support for the majority’s theories.
The evidence the majority cites supporting the theory that Mullet acted because he felt
disrespected in no way undercuts Mullet’s confessed motive for the attacks. For example, the
majority cites Mullet’s statement that “the goal of the haircutting was to send a message to [the]
Amish in Holmes County.” R. 540 at 143. Yet the very next sentence in his own statement
confirms the religious nature of Mullet’s motive: “They changed the rulings of our church here,
and they’re trying to force their way down our throat, [to] make us do like they want us to do.”
Id. at 143–44. The majority’s reliance upon Mullet’s statements to an FBI agent that some of the
other assailants were “mad” about the way the victims had treated him is equally unavailing. Id.
at 123.   The unequivocal evidence demonstrates Mullet’s religious motives.          There is no
evidence of record connecting Mullet’s speculation regarding the other assailants’ motivation to
his own. Finally, the majority’s reliance upon testimony from Mullet’s sister that he had a bad
temper similarly lacks relevance given that the record reflects that no one offered testimony
connecting Mullet’s bad temper to the assaults. As the Neder Court explained:

               A reviewing court making [a] harmless-error inquiry does not . . . become
       in effect a second jury to determine whether the defendant is guilty. . . . Rather a
       court, in typical appellate-court fashion, asks whether the record contains
       evidence that could rationally lead to a contrary finding with respect to the
       omitted element.
527 U.S. at 19 (citation omitted) (internal quotation marks omitted).

       For this same reason, the majority’s alternative theory that a jury “might reasonably
conclude” that Mullet shared the same non-religious motivations as the other assailants is simply
not viable. During closing arguments, Mullet’s counsel hinted that family or community in-
fighting might have motivated Mullet. See R. 542 at 207, 214. But neither a jury nor this Court
may speculate as to a theory raised only in closing arguments that is not supported by the
evidence. And although a jury may draw an inference from established facts, no such facts exist
Nos. 13-3177; 3181/ 3182/ 3183/ 3193/ 3194/           United States v. Miller et al.        Page 35
3195/ 3196/3201/ 3202/ 3204/ 3205/ 3206/
3207/ 3208/ 3214

here. No witnesses testified that Mullet had other reasons for the assaults. The defense adduced
no evidence on cross examination that could support even an inference that Mullet’s motivation
differed from the religious motivation he explicitly and repeatedly endorsed. See Neder 527 U.S.
at 19 (to demonstrate that a trial error was not harmless, the defendant must both “contest[] the
omitted element” and “raise[] evidence sufficient to support a contrary finding” (emphasis
added)).

       Finally, Mullet’s conspiracy conviction does not compel the conclusion that he acted with
the same motivations as the other assailants. A conspiracy charge and a conspiracy conviction
apply to each defendant individually. See, e.g., United States v. Pearce, 912 F.2d 159, 161 (6th
Cir. 1990) (“[T]he government must prove . . . that each conspirator knew of, intended to join
and participated in the conspiracy.” (emphasis added)). Thus, conspiracy is not an all-or-nothing
conviction—some defendants can be acquitted while others can be convicted. See, e.g., United
States v. Gibbs, 182 F.3d 408, 423 (6th Cir. 1999). Within the context of this case, this means
that evidence and theories that apply to some defendants do not automatically apply to Samuel
Mullet simply because he knew those other defendants. See, e.g., id. (“[E]vidence that the
defendants knew each other . . . fails to prove membership in the conspiracy.”). In short, in order
to benefit from his co-conspirators’ evidence, Mullet must actually connect it to himself. See id.;
Pearce, 912 F.2d at 161. No such evidence came before the jury. Instead, all of the evidence
adduced at trial—both direct and circumstantial—demonstrates that Mullet participated in the
assaults because of the victims’ religious beliefs.

       The overwhelming and unrefuted evidence adduced at trial demonstrates that Mullet
participated in the assaults because of the victims’ religious beliefs. The record contains no
“evidence that could rationally lead to a contrary finding.” Neder, 527 U.S. at 19. Thus, even
accepting the majority’s view of causation, I find that the trial court’s causation-instruction error
was harmless as to Mullet such that his conviction must stand.